Citation Nr: 1756255	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  06-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in June 2010, November 2011, May 2014, and most recently in April 2017 where it was remanded for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   
 

FINDING OF FACT

The evidence fails to establish that the Veteran was precluded from engaging in substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability. See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As explained below, the Board finds that the competent evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  

For the period prior to July 19, 2010, the Veteran does not meet the schedular criteria for TDIU.  The Veteran's service-connected disabilities prior to July 19, 2010 are cervical spine disability rated at 20 percent disabling from May 1989; left shoulder rotator cuff disability rated at 10 percent disabling from May 1989 then rated 20 percent disabling from October 2003; osteoarthritis of the left shoulder rated at 10 percent disabling from October 2003; left knee disability rated at 10 percent disabling from May 1989; noncompensable right knee disability; with a combined evaluation for compensation at 40 percent from May 1989 and 50 percent from October 2003.  Therefore, prior to July 19, 2010, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).

For the period from July 19, 2010, with the RO's grant of service connection for right shoulder disability rated at 20 percent disabling, and with a combined evaluation for compensation at 60 percent beginning July 19, 2010, the Board observes that the schedular rating of "one disability" rated at 60 percent have been met.  Regulations provide that disabilities resulting from common etiology or a single accident or disabilities affecting a single body system (here, orthopedic) will be considered as one disability for the above purposes of a single disability rating of 60 percent. See 38 C.F.R. § 4.16(a).

With that said, however, the Board finds that the preponderance of the evidence is against the finding that the Veteran is precluded from engaging in substantially gainful employment solely as a result of his service-connected disabilities.  Meaning, the Veteran's service-connected orthopedic disabilities do not render him unemployable.       


VA will grant entitlement to a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Although the RO has sent correspondence requesting information pertaining to the Veteran's employment history and status, as of date, the Veteran has not completed a VA Form 21-8940, the formal application for increased compensation based on unemployability or submitted additional employment information. See Correspondence dated December 2015.  

But, for purposes of this decision, the Board observes that the record contains sufficient information of the Veteran's employment history.  The Veteran's previous work experience includes movie technical advisor, advisor and consultant, caretaker, security, property manager, freelance artist, and landscaper.  The Veteran also had some level of education and training in the field of art and design.

In a September 2010 VA examination report, after personally interviewing the Veteran and conducting an examination, the examiner found that the Veteran's degenerative joint disease of the left shoulder would "significantly limit his tolerance and ability to perform work involving physical labor."  However, "the condition does not prevent him from doing sedentary or office based work."  

Similarly, in a VA examination of December 2013, after clinical interview and personal examination, the examiner indicated that the Veteran's shoulder condition impacted his work as a landscaper as his overhead lifting tolerances are decreased.  

Lastly, in VA examination reports of June 2016 for his back, shoulder, and lower leg conditions, the VA examiner repeatedly indicated that the Veteran is "able to do light physical work with restrictions."  Although he is not able to do heavy physical labor or prolonged standing or walking or lift more than twenty-five pounds, the examiner specifically concluded that the Veteran is "able to do sedentary work." 

A review of the Veteran's medical records, taken in total, do not suggest that he is actually unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The medical professionals who examined the Veteran in 2010, 2013 and 2016 consistently opined that his service-connected disabilities did not appear to be of such severity to render him unable to obtain or maintain substantially gainful employment.  The VA examiners determined that the Veteran's disabilities, which resulted in some work limitation, would not preclude work entirely.  In fact, the examiners consistently indicated that the Veteran was capable of doing "sedentary or office based work."  The evidence simply does not establish that the Veteran's service-connected orthopedic disabilities alone results in unemployability.  As such, TDIU is not warranted in this case. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Board acknowledges that the Veteran is competent to report symptoms of his orthopedic disabilities and how such condition affects his employability. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports during clinical evaluations of symptoms and their effect on his activities.  But, as a lay person he is not competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, have been provided by the VA medical professional who examined him.  As such, the Board finds the Veteran's subjective complaints not competent medical evidence for this purpose.  Thus, his assertions standing alone have little probative value and the Board assigns more weight to the medical opinions provided by VA examiners. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran is rendered unemployable due to his service-connected disabilities.  

For the period prior to July 2010, as the Veteran does not meet the applicable percentage standards, the Board finds that referral of the TDIU issue for extraschedular consideration is not warranted. See 38 C.F.R. § 4.16(b).  
 
For the period from July 2010, even though the Veteran met the applicable percentage standards, the Board nevertheless finds that the criteria under 38 C.F.R. § 4.16(a) have not been met and TDIU is not warranted.  Accordingly, the claim must be denied.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


